The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicants’ amendments/remarks received April 19, 2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-31, 41-44 are canceled.  Claims 47-48 are withdrawn.  Claims 32-40, 45-46, to azurin, RGD, siRNA, are under consideration.

Priority:  This application is a 371 of PCT/KR2016/003208, filed March 29, 2016, which claims benefit to foreign application KR 10-2016-0032252, filed March 17, 2016.  A copy of the foreign priority document has been received in the instant application on August 6, 2018, and is not in the English language.

	As an initial matter, in reply to Applicants’ remarks regarding priority of the instant application, the previous office action has already acknowledged that the instant application claims benefit to foreign application KR 10-2016-0032252, filed March 17, 2016 (see also priority noted above).  However, it is merely indicating that the copy of the foreign priority document received in the instant application on August 6, 2018, is not in the English language.  It is not stating that the instant application has not been accorded priority to the foreign application filed March 17, 2016.

Objection and Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-40, 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20150005479; cited as KR 1020150003617 on IDS 08.06.18, previously cited) in view of Mallapragada et al. (2015 Nanomedicine:  Nanotechnology, Biology, and Medicine 11:  715-729; previously cited), Solanki et al. (2013 Scientific Reports 3, 1553:  1-7; previously cited), and Jiang et al. (2016 Expert Opinion on Drug Delivery 13(4):  547-559, published online January 18, 2016; previously cited).  Choi et al. disclose a bioprocessing device comprising a protein/DNA/nanoparticle hybrid that reinforces, regulates, and amplifies information (at least paragraph 0100).  Choi et al. disclose the device comprises a hybrid of a protein having a redox potential, a single strand DNA (ssDNA) indirectly conjugated to the protein having a redox potential (at least paragraphs 0009-0010, 0016-0017), where the device further comprises conductive nanoparticles or semi-conducting nanoparticles and a DNA sequence complementary to the ssDNA is coupled with the nanoparticles (at least paragraphs 0034-0035).  Choi et al. disclose an Azu/DNA-cDNA/GNP hybrid (at least paragraphs 0036, 0054, 0091-0094), where Azu is recombinant azurin, GNP are gold nanoparticles (at least paragraph 0058).  Choi et al. disclose forming a self-assembled monolayer of the device on a substrate (at least paragraphs 0030, 0056).  Choi et al. do not teach a cell-penetrating peptide and a differentiation-inducing factor.
 Mallapragada et al. disclose various types of hybrid nanomaterials have been synthesized for imaging, therapeutic, and biomedical applications (p. 724).  Mallapragada et al. disclose nanodevices have also been used as tools to augment stem cell differentiation (p. 724).
Solanki et al. disclose a technique utilizing a self-assembled silica nanoparticle monolayer coated with extracellular matrix proteins (i.e. laminin) and the desired siRNA to efficiently deliver siRNA into stem cells (p. 1, 2-3).  Solanki et al. disclose it is known laminin binds to integrin receptors on the surface of the stem cells (p. 2).
Jiang et al. disclose a common approach for siRNA delivery involves the covalent conjugation of siRNA to cell-penetrating or targeting ligands (p. 549-550).  Jiang et al. disclose the ease of functionalization of gold nanoparticles (AuNPs) makes them excellent platforms for targeted delivery vehicles (p. 551).  Jiang et al. disclose that the simultaneous conjugation of thiol-siRNA and Arg-Gly-Asp (RGD) onto AuNP efficiently delivered siRNA (p. 551).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed device comprising (a) a protein having a redox potential; (b) a first single strand DNA binding to the protein having a redox potential; (c) a second single strand DNA complementary to the first single strand DNA; (d) a nanoparticle conjugated to the second single strand DNA; and (e)(i) a cell-penetrating peptide (i.e. RGD) and (ii) a differentiation-inducing factor (i.e. siRNA), which are conjugated to the nanoparticle (instant claims 32-40, 45-46).  The motivation to do so is given by the prior art.  Choi et al. disclose a nanodevice comprising an Azu/DNA-cDNA/GNP hybrid material that reinforces, regulates, and amplifies information.  It is disclosed nanodevices have been used as tools to augment stem cell differentiation (Mallapragada et al.).  Solanki et al. disclose utilizing a self-assembled silica nanoparticle monolayer coated with laminin and siRNA to efficiently deliver siRNA into stem cells.  It is disclosed gold nanoparticles are excellent targeted delivery vehicles and can be conjugated with a cell penetrating peptide RGD and siRNA to efficiently deliver siRNA (Jiang et al.).  Therefore, one of ordinary skill would have reasonable motivation to further conjugate a cell penetrating peptide and siRNA, as suggested in Solanki et al. or Jiang et al., to the GNPs in the Azu/DNA-cDNA/GNP hybrid nanomaterial of Choi et al. because there was interest in developing nanodevices and/or hybrid nanomaterials to manipulate stem cells and it was known gold nanoparticles can be functionalized for targeted delivery.  One of ordinary skill would have a reasonable expectation of success because techniques to assemble nanomaterials as devices to augment or target cells were known.
Regarding the limitations “wherein the cell-penetrating peptide is indirectly conjugated though a linker introduced to a surface of the nanoparticle” and “wherein the differentiation-inducing factor is indirectly conjugated through a linker introduced to a surface of the nanoparticle” (instant claim 32), as noted above, Choi et al. disclose a nanodevice comprising an Azu/DNA-cDNA/GNP hybrid.  Jiang et al. disclose ease of functionalization of gold nanoparticles and simultaneous conjugation of thiol-siRNA and Arg-Gly-Asp (RGD) onto gold nanoparticles through a linker (p. 549-551).  Therefore, it would have been obvious to conjugate the RGD peptide (cell-penetrating peptide) and siRNA (differentiation-inducing factor) to the GNP hybrid of Choi et al. through a linker.
Regarding the limitations “wherein the differentiation-inducing factor is release from the nanoparticle by potential application” (instant claim 32), since the prior art reasonably disclose a device comprising the same components recited, it would be obvious that the Azu/DNA-cDNA/GNP hybrid conjugated through a linker to a cell penetrating peptide (RGD) and differentiation-inducing factor (siRNA) releases the siRNA by potential application.
Regarding the limitations “wherein the double strand DNA further comprises metal ions between mismatch nucleotide pairs” and “wherein the number of mismatch nucleotide pairs is 1 to 10” (instant claim 32), it is disclosed in Choi et al. that the DNA bind metal ions (at least paragraphs 0034, 0038, 0055, 0058) and that a DNA sequence complementary to the ssDNA is coupled with the nanoparticles (at least paragraphs 0034-0035); therefore, it would be obvious that the ssDNA together with the complementary DNA (i.e. double stranded DNA) of Choi et al. comprises metal ions and that a DNA sequence complementary to a ssDNA may comprise mismatch nucleotide pairs when brought together.
Regarding instant claims 33, 35, as noted above Choi et al. disclose the protein having a redox potential is recombinant azurin (at least paragraph 0058).  It is disclosed in the instant specification that instant SEQ ID NO: 2 is the amino acid sequence of recombinant azurin (see at least the sequence listing).  Therefore, Choi et al. can be deemed to disclose that the protein having a redox potential is recombinant azurin and instant SEQ ID NO: 2 (instant claims 33, 35).
Regarding instant claim 34, Choi et al. disclose the protein having a redox potential is directly immobilized on a substrate by having a cysteine residue introduced into the protein (at least paragraphs 0012-0013, 0030).
Regarding instant claim 38, since Choi et al. disclose the protein having a redox potential is the same as the claimed protein having a redox potential, i.e. azurin, it would be obvious that the protein having a redox potential of Choi et al. would also comprise the recited property of having a free radical scavenging potential.
Regarding instant claims 32, 39, Choi et al. disclose the ssDNA constituting the hybrid is indirectly conjugated to the protein having a redox potential by a linker, where the ssDNA is modified with a thiol group (at least paragraphs 0016-0017).  Therefore, it would have been obvious to indirectly conjugate the first ssDNA to the protein having a redox potential, including at the N-terminal.
Regarding instant claim 40, Choi et al. disclose the complementary ssDNA (or second single strand DNA) is modified with a thiol group and conjugated to the nanoparticles (at least paragraph 0058).
Regarding instant claims 36-37, 46, it is known that the rearrangement of parts is obvious.  See also MPEP 2144.04.  As noted above, it is disclosed that the ligand having binding ability to a cell membrane receptor protein (i.e. comprising RGD) is coated or conjugated on the nanoparticle (Solanki et al.; Jiang et al.).  However, Choi et al. disclose a hybrid protein-DNA-nanoparticle; therefore, it would have been obvious that the ligand having binding ability to a cell membrane receptor protein can also be introduced to the protein having a redox potential, including the C-terminal.

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.
Applicants have amended instant claim 32 to recite the limitations of previous claims 41-44.  Applicants assert that the cited art does not disclose all elements.  Applicants assert that none of the cited references report a bioelectronic device comprising first and second ssDNA strand complimentarily hybridized to each other with any number of mismatched nucleotide pairs, let alone specifically 1 to 10 mismatched nucleotide pairs.  Further, none of the cited art report a bioelectronic device report metal ions between the mismatched nucleotide pairs.  Choi reports metal ions binding to DNA.  However, the metal ions bind to the charged backbone of the ssDNA.  (Choi, [0055]).  Choi does not report that the metal ions disclosed therein are between any nucleotide pairs.  Since Choi does not describe mismatched nucleotide pairs, the reference cannot teach or suggest placing metal ions between mismatched nucleotide pairs.  None of Mallapragada, Solanki, and Jiang report the use of a metal ion or the presence of mismatched nucleotide pairs and cannot compensate for the deficiencies of Choi. 
Applicants’ remarks are not persuasive.  In this instance, Choi et al. already disclose that the device comprises a DNA sequence complementary to the ssDNA coupled with the nanoparticles (at least paragraphs 0034-0035), which are the same features recited in instant claim 32.  Choi et al. also disclose that the heavy metal ions bind the ssDNA though an ionic bond (at least paragraph 0034); therefore, any metal ions introduced in the DNA of Choi et al. would also reasonably be provided between the DNA bases even if not explicitly disclosed in Choi et al. since Choi et al. disclose a bioelectronic device comprising the same features recited.
Regarding Applicants’ remarks that Choi et al. does not describe mismatched nucleotide pairs, the remarks are not persuasive.  It is noted that Choi et al. is cited as a 103 reference.  Choi et al. disclose providing a DNA sequence complementary to the ssDNA is coupled with the nanoparticle (at least paragraphs 0034-0035).  However, Choi et al. do not disclose that the DNA has to be 100% complementary to the ssDNA.  See also paragraph 0058, where the complementary DNA does not appear to have 100% complementary to the ssDNA.
Therefore, Applicants’ remarks regarding Choi et al. are not persuasive.
Applicants further assert that the cited art does not disclose an indirect conjugation of a differentiation-inducing factor indirectly conjugated through a linker of the surface of the nanoparticle or that the differentiation-inducing factor is released by potential application (e.g., application of -0.5 V).  The differentiation-inducing factor may be an siRNA (see Claim 45).  Figure 3 of the originally filed specification provides a visual description of how the differentiation-inducing factor is indirectly conjugated to the nanoparticle.
Applicants’ remarks are not persuasive.  
Regarding Applicants’ remarks that Mallapragada et al. and Solanki et al. do not teach the differentiation-inducing factors are indirectly conjugated to the nanoparticle via linker, the remarks are not persuasive.  The deficiencies of Mallapragada et al. and Solanki et al. to not teach a linker are reasonably remedied by at least the teachings of Jiang et al. and Choi et al.  as noted above, Choi et al. disclose a nanodevice comprising an Azu/DNA-cDNA/GNP hybrid.  It is already disclosed in Choi et al. that biomolecules modified or having a thiol group can be connected via linker (at least paragraphs 0017, 0029).  Jiang et al. disclose ease of functionalization of gold nanoparticles and simultaneous conjugation of thiol-siRNA and Arg-Gly-Asp (RGD) onto gold nanoparticles through a linker (p. 549-551).  Therefore, it would have been obvious to conjugate the RGD peptide (cell-penetrating peptide) and siRNA (differentiation-inducing factor) to the GNP hybrid of Choi et al. through a linker.
Regarding Applicants’ remarks that the bioelectronic device recited in instant claim 32 has unexpectedly superior properties (see also Lim et al.), the remarks are not persuasive.  Applicants’ remarks are not commensurate in scope with the claim.  Instant claim 32 is far broader than the features upon which Applicants rely upon.  It refers only to the specific system exemplified in the instant application and not to the individual claims.  
Additionally, the features and/or components recited in the claimed bioelectronic device appear to be already disclosed in the bioelectronic device of Choi et al.  Choi et al. disclose a bioelectronic device comprising an Azu/DNA-cDNA/GNP hybrid, which are the essential features of the bioelectronic device and are the same features recited in the instant bioelectronic device.
For at least these reasons, the 103 rejection is maintained.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Primary Examiner, Art Unit 1656